Allowance
This action is responsive to the following communication: Amendment filed on 7/01/2022.  
The Amendment filed on 7/01/2022 is entered. 
Claims 1-10 and 14-22 are pending.  
Allowable Subject Matter
Claims 1-10 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 14 and 15 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:

determine a result indicating whether to prohibit the another terminal apparatus from performing an operation to the one or more pieces of stroke data while the circuitry performs an edit operation on the operation targets; and based on the result indicating to prohibit, the another terminal apparatus from performing the operation to the one or more pieces of stroke data


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179